Citation Nr: 0411162	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-18 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a right foot injury.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for scars of the legs, head and jaw.


WITNESSES AT HEARING ON APPEAL

Veteran and fellow soldier


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to November 
1945, in the Recognized Guerilla Service, and from November 1945, 
to January 1946, in the Regular Philippine Army Service.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which, first, declined to reopen a claim of service 
connection for a right foot wound, and second, reopened but 
continued to deny a claim of service connection for scars of both 
legs, the head and the jaw.  The veteran duly appealed the RO's 
decision, and in October 2003, he testified at a hearing at the 
RO.  

The transcript of the hearing is of record.


FINDINGS OF FACT

1.  In March 1951, the RO denied the veteran's claims of service 
connection for scars and an injury of the right foot, and no 
appeal was initiated within one year following notice to the 
veteran.

2.  The veteran has not submitted any new evidence since the March 
1951 denial regarding his claim of service connection for a right 
foot injury.

3.  Evidence received since the March 1951 denial is new and 
relevant for the claim of service connection for scars of the 
legs, head and jaw, and so significant that it must be addressed 
with all of the evidence of record in order to fairly adjudicate 
the claim.

4.  The veteran's scars are a result of in-service events.



CONCLUSION OF LAW

1.  The March 1951 denial is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2003).

2.  New and material evidence has not been received since the 
March 1951 denial, and the claim of service connection for a right 
foot injury is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).

3.  New and material evidence has been received since the March 
1951 denial, and the claim of service connection for scars is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).

4.  Affording the veteran the benefit of the doubt, the veteran's 
scars were incurred during active duty service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board examines VA's 
duties under the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5103, 5103A, 5106, 5107 (West 2002); see also 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2003), for the pending case.

The United States Court of Appeals for Veteran Claims' decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), held that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The VCAA 
requires that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, due 
process concerns have been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Although the notice provided to the veteran in this case was not 
given prior to the first AOJ adjudication of the claim, after 
providing notice, the AOJ readjudicated the case and provided a 
Supplemental Statement of the Case to the appellant.  

As discussed further below, the veteran failed to submit new and 
material evidence concerning the right foot injury.  The veteran 
received a VCAA notice in a June 2003 Statement of the Case, and 
again in an August 2003 letter.  Though VA will render 
circumscribed assistance to a veteran when reopening a claim in 
accordance with 38 C.F.R. § 3.159(c), there was never any 
indication of outstanding records at a Federal agency or 
department, a non-Federal governmental department or agency, or 
any other existing records pertaining to the veteran's service.  
The veteran had several opportunities to submit additional 
evidence after the RO declined to reopen the service connection 
claim for the right foot injury.  In the veteran's substantive 
appeal, he submitted an affidavit concerning only the scars, and, 
pointedly, stated that the lack of medical treatment records 
concerning the right foot were because the injury had already 
healed.  Additionally, at the hearing the veteran was asked if he 
had any other additional evidence to submit.  The veteran 
submitted documents reiterating his time of service and that he 
had been discharged honorably, and did not submit any new evidence 
concerning a right foot injury. 

Because the claimant has been presented with several opportunities 
to submit evidence and argument in support of the service 
connection claim for a right foot injury, and to respond to VA 
notices, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  38 
C.F.R. § 20.1102

Second, because the Board is rendering a favorable decision on the 
claim of service connection for the scars, it is not necessary to 
consider the duty to assist the veteran for this claim.  For all 
of the foregoing reasons, the Board is satisfied that VA's duties 
to the veteran have been fulfilled.

I.  Facts

The veteran's service medical records are negative for scarring 
from shrapnel, but indicate that he had been treated for a wound 
of the right foot.  At a 1951 VA examination, an examiner 
diagnosed the veteran as having residuals of shrapnel fragment 
wound and operation as, in pertinent part, scars that were 
adherent and non-adherent of the head, face, left hip and both 
legs.  The examiner also determined that the right foot evidenced 
no scar from a wound.

The veteran filed claims of service connection in October 1950.  
When the claims were denied in March 1951, the veteran did not 
appeal.  In July 2002, the veteran sought to reopen both claims of 
service connection.  He submitted two affidavits scripted by 
retired military officers of the Philippine guerilla forces.  The 
soldiers reported that during engagement near Lepanto Mines with 
the Japananese they saw a bomb cause injuries to members of their 
unit, including the veteran.  Specifically, the first affidavit, 
dated May 2000, stated that the veteran suffered several wounds on 
the head, chin, and leg.  The second affidavit, dated November 
2001, stated that the veteran sustained several wounds on 
different parts of his body.  Both affidavits reported that the 
veteran had to be evacuated to a hospital.  

Additionally, the veteran submitted two affidavits that recounted 
the incident with the Japanese.  In one he stated that shrapnel 
had hit him; in the other he stated that he sustained wounds from 
gunshot.  The veteran contended in the appeal that any discrepancy 
between a gunshot wound and shrapnel wound is "immaterial" 
because, regardless, he sustained scars as a result of engagement 
with the Japanese.  Also, the veteran asserted in the appeal that 
the injury of the right foot had healed.

At the hearing in October 2003, another fellow soldier testified 
that he had seen the veteran hit by shrapnel in the head, jaw, and 
legs.  

II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105(c), and the claim may only be reopened through the receipt of 
"new and material" evidence.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a) (2003).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need 
only demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).

III.  Analysis
New and Material Evidence

The veteran submitted his initial service connection claims in 
October 1950.  In a March 1951 letter, the RO notified the veteran 
that he was not entitled to benefits because the record lacked 
evidence that any of the claimed injuries were incurred in 
service.  The veteran did not appeal that decision.  Therefore, 
the RO's decision of March 1951 is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2003).

Evidence of record at the time of the March 1951 denial consisted 
of the veteran's application for benefits, service medical 
records, and a January 1951 VA examination.  

In terms of the claim of service connection for an injury of the 
right foot, the Board determines that the evidence since the last 
final denial does not disclose any evidence which is material or 
which is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 (2003).  
In fact, the veteran has submitted no new evidence to support his 
claim to reopen and stated that the right foot injury had 
resolved.  Because new and material evidence has not been 
submitted, this claim cannot be reopened.

In terms of the claim of service connection for scars of the legs, 
the head and the jaw, the evidence added to the record since the 
March 1951 denial is new and material.  Particularly, the two 
affidavits of members of the veteran's unit are new because they 
were not previously of record.  Additionally, the affidavits are 
material because they bear directly and substantially upon the 
service connection issue, that is, whether the veteran incurred 
scarring due to service.  This claim, therefore, is reopened.  38 
U.S.C.A. § 5108 (West 2002).  

Service Connection for Scars

Because the claim of service connection for scars is reopened, all 
of the evidence of record must be considered.  As such, the Board 
determines that the evidence shows the veteran's scars were 
incurred in service.

Particularly, the January 1951 VA examination reveals that the 
veteran had residuals of shrapnel fragment wound and operation 
evidenced by scars, adherent and non-adherent on the head, face, 
left hip and both legs.  At that time there was no evidence that 
the veteran had incurred the shrapnel wounds in service.  The new 
and material evidence cited above, however, provides corroboration 
from purported eyewitnesses that the veteran suffered shrapnel 
wounds, which in turn produced scars, during active duty.  The old 
and new evidence together supports the veteran's claim.

The veteran provided differing affidavit accounts of the cause of 
the scarring, that is, from a gunshot wound, and then from 
shrapnel.  Though this evidence does not actively support the 
veteran's claim, at most it brings the probative weight of the 
claim to equipoise.  When the probative weight of a claim is 
balanced, the benefit of the doubt doctrine applies.  Thus, 
because the Board finds that the evidence is in equipoise, the 
veteran must prevail upon the issue of service connection for 
scars of both legs, the head and the jaw.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) citing Gilbert, 1 Vet. App. at 54 ("to 
properly deny a claim on its merits, the evidence must 
preponderate against the claim").


ORDER

As new and material evidence has not been received to reopen a 
claim of service connection for a right foot injury, the appeal is 
denied.

As new and material evidence has been received, the claim of 
service connection for scars of legs, the head and the jaw is 
reopened, and the claim of service connection is granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



